299 F.2d 940
62-2 USTC  P 9506
UNITED STATES of America, Appellee,v.Robert E. FUNKHOUSER, Appellant.
No. 8498.
United States Court of Appeals Fourth Circuit.
Argued March 19, 1962.Decided March 27, 1962.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Judge.
Robert E. Funkhouser, pro se.
Joseph D. Tydings, U.S. Atty.  (Daniel W. Moylan, Asst. U.S. Atty., on brief), for appellee.
Before SOBELOFF, Chief Judge, and SOPER and HAYNSWORTH, Circuit judges.
PER CURIAM.


1
Affirmed upon the opinion of the District Court, 198 F.Supp. 708 (D.Md. 1961).


2
Affirmed.